J-S77031-18
                              2019 PA Super 100
ROHN RENNA                               :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                Appellant                :
                                         :
          v.                             :
                                         :
PPL ELECTRIC UTILITIES, INC.             :
                                         :
                Appellee                 :    No. 2040 EDA 2018

                 Appeal from the Order Entered June 12, 2018
            in the Court of Common Pleas of Northampton County
                  Civil Division at No(s): C-48-CV-2016-3551

BEFORE: OTT, J., DUBOW, J. and STRASSBURGER, J.*

OPINION BY STRASSBURGER, J.:                          FILED MARCH 29, 2019

      Rohn Renna appeals from the June 12, 2018 order entering judgment

in favor of PPL Electric Utilities, Inc. (PPL).   Specifically, Renna challenges

the grant of PPL’s motion for summary judgment on his age harassment and

retaliation claims pursuant to the Pennsylvania Human Relations Act (PHRA),

43 P.S. §§ 951-963. We affirm the grant of summary judgment on Renna’s

age harassment claim, reverse the grant of summary judgment on Renna’s

retaliation claim, and remand for proceedings consistent with this opinion.

      We begin with a summary of the relevant facts in the record. Renna

began employment with PPL on June 10, 2013.               At the time Renna’s

employment with PPL ended in 2015, he was 61 years old.              PPL has a

collective bargaining agreement (CBA) with the International Brotherhood of

Electrical Workers Local 1600 (the Union). Pursuant to the CBA, Renna had

to undergo a six-month probationary period, after which he would become a



* Retired Senior Judge assigned to the Superior Court.
J-S77031-18

member of the Union beginning on December 10, 2013.         Throughout his

employment, PPL employed Renna as a facilities management worker, and

Renna worked the second shift cleaning PPL’s facilities along with his co-

workers Nicholas Varec, Harry Von Oehsen, Al Rice, and Troy Bundy.1

Renna’s Relationship with Varec and Von Oehsen

     According to Renna, he initially got along with Varec and Von Oehsen,

but the relationship soured around October 2013. Renna Deposition at 49,

52-53. Renna testified that Von Oehsen told him Renna was doing too much

work and taking overtime away from Varec and Von Oehsen. Id. at 53-54.

Renna believed this was the first incident that caused relations to

deteriorate. Id. at 53.

     In his deposition, Renna testified that his direct supervisor, Joseph

O’Rourke,2 told him that Varec and Von Oehsen resented Renna because

they were afraid he would surpass them in the line of job progression.

Renna Deposition at 54-57. In Renna’s view, PPL management recognized

Renna’s “years and years of experience” and “good work ethics [sic]” and

1At the time of their depositions in 2017, Rice testified that he was 68 and
Bundy testified that he was 47. PPL’s Motion for Summary Judgment,
1/3/2018 (MSJ), at Exhibit 33 (N.T., 11/2/2017 (Rice Deposition), at 6);
Renna’s Brief in Opposition to MSJ, 3/9/2018 (Opposition Brief), at Exhibit
14 (numbering supplied) (N.T., 11/2/2017 (Bundy Deposition), at 38).
Renna never offered evidence of the specific ages of Varec or Von Oehsen,
and guessed that they were both in their twenties. MSJ at Exhibit 5 (N.T.,
9/7/2017 (Renna Deposition), at 49).

2 O’Rourke was 37 years old at the time of his 2017 deposition.       MSJ at
Exhibit 9 (N.T., 9/13/2017 (O’Rourke Deposition), at 44).



                                   -2-
J-S77031-18

gave Renna preferable tasks like operating the plow truck while Varec and

Von Oehsen shoveled snow.         Id.   Because of this, Varec and Von Oehsen

“saw [Renna] as a threat, and [Renna] really believe[d] that that’s what

started everything.” Id. at 54.

Renna’s November 2013 Complaint Regarding Varec

      On or around November 26, 2013, Renna complained to O’Rourke that

Varec was sabotaging his work. Id. at 60-67.                 Specifically, Renna

complained that Varec frequently harassed him by throwing M&M candies on

the floor after Renna had cleaned, placing trash and empty boxes on Renna’s

cart, and wrapping the cord to Renna’s vacuum cleaner around furniture.

Id.    Renna acknowledged to O’Rourke that he had never personally

witnessed Varec doing these things, but nevertheless strongly believed that

it was Varec.3 Renna Deposition at 60-67. Renna does not recall whether

he mentioned anything regarding his age to O’Rourke, and the complaint

form completed by O’Rourke does not reference anything regarding Varec’s

conduct being motivated by age.4 Renna Deposition at 65, 69; MSJ, Exhibit

11    (Confidential   Complaint    Form,      11/26/2013).     In   fact,   Renna

acknowledged that “[a]t that time, what [he] was being harassed about had

nothing to do with [age]” and “[t]hey were just trying to get [him] fired”

3O’Rourke questioned Varec about the M&Ms, but Varec denied that it was
he who threw them on the floor. O’Rourke Deposition at 39.

4O’Rourke testified that Renna never mentioned a belief that the conduct
was motivated by his age. O’Rourke Deposition at 97.



                                        -3-
J-S77031-18

before the end of his probationary period because “[he] made them look

bad.” Renna Deposition at 65.

         Renna contends he made other complaints to O’Rourke, including his

belief that Varec was tampering with his work station, throwing papers on

the floor in his work area, and spilling coffee in the areas Renna had

cleaned.      Id. at 71-72.    Renna did not recall when he specifically

complained, but claimed he texted O’Rourke almost every day with a

complaint. He stated, “I complained in texts almost on a daily basis. That’s

how bad the harassment was. So I don’t remember the days and when and

how. I talked to him on a daily basis with problems with these people.” 5 Id.

at 68.

PPL’s Response to Renna’s November 2013 Complaint

         Following Renna’s late-November complaint to O’Rourke, O’Rourke

informed Frank Grabowski, the vice president of the Union, that his “union

brothers” were not getting along. O’Rourke Deposition at 43. On December

19, 2013, O’Rourke and Grabowski met with another Union member, Renna,

Renna’s co-worker Bundy, and the alleged perpetrators Varec and Von

Oehsen. Renna Deposition at 67, 71. Renna recalled that Grabowski told

the employees they had to get along. Id. at 71.




5 Neither party attached any text messages to the summary judgment
pleadings or questioned O’Rourke specifically about the text messages.



                                     -4-
J-S77031-18

      The following day, Renna told O’Rourke someone had thrown trash in

Renna’s cart, and Renna suspected Varec did it. O’Rourke Deposition at 47;

Renna Deposition at 68; MSJ at Exhibit 10 (Handwritten Notes of O’Rourke).

      On   December     23,   2013,   O’Rourke   emailed   Harry   Scouras,   a

representative in PPL’s human resources (HR) department, telling him that

he had to send Renna home on December 20, 2013, because Renna was

“very distraught” regarding Varec.    MSJ at Exhibit 12 (12/23/2013 Email).

O’Rourke wrote that “Varec has been harassing [Renna] and doing things to

his supplies [] ever since we had our meeting with [the Union],” “[he] was

concerned for [Renna’s] work environment,” and he needed to know how to

handle the situation.   Id.   On December 24, 2013, O’Rourke wrote in his

notes that “[Renna] grows increasingly fed up with [Varec and Von Oehsen]

not pulling their end of things. He states he feels like he is in a hostile work

force!” Handwritten Notes of O’Rourke; O’Rourke Deposition at 49-50. On

December 25, 2013, O’Rourke wrote in his notes that Renna called him to

tell him that he had “words” with Varec, and Renna wanted “HR

involvement” and “harassment filed on” Varec and Von Oehsen, but

O’Rourke’s opinion was that there was “no solid proof.” Handwritten Notes

of O’Rourke.

      Nevertheless, at some point in response to Renna’s escalating

complaints, O’Rourke re-assigned Varec, Von Oehsen, and Bundy to different

floors to separate them from Renna.          O’Rourke Deposition at 15-16.



                                      -5-
J-S77031-18

Furthermore,   two   HR    representatives,   Scouras   and   Sara   Sorenson,

conducted an investigation of Renna’s complaints in early February 2014.

See MSJ at Exhibit 14 (Notes from HR interview of Renna), Exhibit 15 (Notes

from HR Interview of O’Rourke, Varec, Von Oehsen, Bundy, and Rice), and

Exhibit 16 (Summary of HR Investigation).

      During Renna’s interview, he told Scouras and Sorensen about several

“pranks” he attributed to Varec and Renna’s belief that Renna made Varec

look bad. Renna Deposition at 104-05; Notes from HR Interview of Renna

(stating that “[Renna] feels that he was making [Varec] look bad because

[Renna] was doing a good job and [Varec wasn’t. Renna] is the new guy

and seems like he’s the butt of things. [Renna said] ‘I can take some type

of harassment but not this repeated harassment.’”).

      During their interviews, O’Rourke, Bundy, and Rice told HR that they

had not personally witnessed Varec performing the acts that Renna was

alleging, although O’Rourke and Bundy believed it was Varec because he had

performed a similar act against Von Oehsen by throwing away his cleaning

supplies.   MSJ at Exhibit 16 (HR Report from Investigation of Renna’s

11/2013 Complaint).    They sensed Varec did not like Renna because of

Renna’s strong work ethic.       Id.    During his interview, Varec denied

performing the acts. Id.

      During Bundy’s interview, Scouras and Sorensen learned that in

December 2013, Varec had made a statement about Renna to Bundy.



                                       -6-
J-S77031-18

Specifically, Bundy reported that Varec told him he was “going to start

working on [Renna]” and that he would “send someone to [Renna’s] house.”

MSJ at Exhibit 7 (N.T., 9/13/2017 (Scouras Deposition), at 29); Notes from

HR Interview of Bundy.     Sometime after the HR interviews, Bundy told

Renna about Varec’s statement.       Renna Deposition at 87-89.       Renna

interpreted the statement as a death threat.6 Id. at 217.

     At the conclusion of the HR investigation, PPL determined Varec made

comments to Bundy, including “I am going to start working on [Renna],”

“I’m going to send someone to [Renna’s] house,” “[Bundy] and [Renna]

make a cute couple,” and “[Bundy] forgot his tail (referring to [Renna],” and

such comments created “a hostile working environment … in violation of the

PPL Standards of Integrity….”    HR Report from Investigation of Renna’s

11/2013 Complaint. Accordingly, on March 18, 2014, O’Rourke issued Varec

a written warning pursuant to PPL’s Responsible Behavior Program. MSJ at

Exhibit 17 (Written Warning to Varec).      The warning indicated that his

behavior would be monitored for 12 months and any additional problems

could result in further discipline, up to and including termination of

employment.    Id.   Ultimately, Varec resigned from employment at PPL on

April 24, 2014. MSJ at Exhibit 18 (Varec Resignation Letter).

Renna’s Transfer Requests

6Bundy, on the other hand, interpreted the statement as “locker room talk”
and testified that he felt Varec was just trying to “fluff himself up.” Bundy
Deposition at 23.



                                    -7-
J-S77031-18

      In February and March 2014, Renna repeatedly requested a transfer to

PPL’s facility at the Martin Creek Plant or the Pocono Service Center. Renna

Deposition at 91-92, 235-46; MSJ at Exhibits 19 (3/13/2014 Email Chain),

20 (3/24/2014 Email Chain).      In one of his emails requesting a transfer,

Renna told Scouras in HR that he did not feel safe in the work environment,

he believed he was the target of harassment by Varec and Miguel Aponte,7

and that he “should not be forced to work in such a hostile environment.”

3/13/2014 Email Chain.        Scouras told him he has been meeting with

management to discuss Renna’s “situation” and asked him to “hang in there

a little bit longer.”   Id.    Scouras requested that Grabowski, the vice

president of the Union, inform Renna where the CBA would permit Renna to

transfer. Scouras Deposition at 24-25. Grabowski told Renna that he could

not transfer to the locations he requested because it was not in his line of

progression under the CBA, but provided the names of four locations where

Renna could transfer. 3/24/2014 Email Chain. Renna declined to transfer to

those locations, citing concerns that he would not be safe there because

they were closer to Varec’s home.8 Renna Deposition at 91-92, 235-46.

Renna’s January 2015 Complaint about Von Oehsen



7 Aponte was not an employee of PPL; he was a security guard who was
assigned to the facility where Renna worked. Renna Deposition at 135-36.
Because we hold infra that Renna has waived any claims with respect to
Aponte, there is no need to describe Renna’s complaints against Aponte.
8 Renna testified that he continued to harbor fear of Varec after Varec

resigned from PPL. Id.



                                    -8-
J-S77031-18

     On January 6, 2015, Renna complained to Jeffrey Pizzuto, his direct

supervisor at the time, that Von Oehsen had tampered with his work

supplies by pulling out his data cable.   MSJ at Exhibit 24 (1/6/2015 Email

Chain). He acknowledged that he did not know it was Von Oehsen for sure,

but believed it was he because “there is no one who comes in here.” Id. He

again stated it was a hostile environment, but did not reference anything

regarding age.   Id.   The following day, Pizzuto wrote an email to himself

with notes of a conversation he had with Renna, wherein Renna told him

that he had hired a lawyer, would not attend a meeting with Pizzuto, Von

Oehsen, and the Union about his complaints, and instructed Pizzuto to

contact his lawyer.    Opposition Brief at Unnumbered Exhibit (1/7/2015

Email).

PPL’s Response to Renna’s January 2015 Complaint

     On January 12, 2015, Linda Greenwald, who worked in PPL’s HR

department, interviewed Renna about his complaint.      MSJ at Exhibits 26

(Greenwald Handwritten Interview Notes), 27 (Greenwald Typed Interview

Notes).   Renna told her that he had been harassed for 18 months and

management did nothing about it. Id. He maintained that Varec and Von

Oehsen bullied, harassed, and provoked him, which stemmed from Renna’s

wanting to do his job and move up in the company, and Renna receiving a

floor assignment they wanted. Id.




                                    -9-
J-S77031-18

     Renna informed Greenwald that he believed that Von Oehsen

continued to harass him by placing M&Ms on the floor Renna was assigned to

clean, leaving a sign to not place boxes on a table in Renna’s area despite

boxes normally being placed there, clogging a burner machine on the second

floor, and unplugging Renna’s mouse, keyboard, and data cable.9          Id.

Renna also believed that Von Oehsen was stalking him because Von Oehsen

showed up in the same break areas while Renna was on break and kept

track of Renna’s days off on his calendar. Id. Finally, Renna accused Von

Oehsen of recording him and taking pictures of him while he was on break.

Id.; Renna Deposition at 183. Renna does not remember whether he told

Greenwald that he was being harassed due to his age.            Id. at 184.

Greenwald’s notes do not reference anything regarding age.        Greenwald

Handwritten Interview Notes; Greenwald Typed Interview Notes.

     According to Greenwald’s notes, two days later, Greenwald told Renna

that Von Oehsen agreed to remain on a separate floor from Renna except for

using the cafeteria during lunch time, with the goal of decreasing their

encounters with each other. Id. During the meeting, Renna told Greenwald

that he was going to snap one day.          Id.; Renna Deposition at 181.

Greenwald responded by telling Renna that he would be responsible for his

own actions if he chose to take it upon himself to solve the problem, that he



9The latter two incidents occurred around January 5, 2015. Id. The record
does not reveal the dates of the other incidents.



                                   - 10 -
J-S77031-18

should use the employee assistance program to help him cope with

frustrations, and he should call his supervisor or security if he felt a situation

was getting out of hand. Greenwald Typed Interview Notes.

Renna’s EEOC Charge

      On February 5, 2015, Renna filed a charge alleging, inter alia, age

harassment    and   retaliation   with   the   Equal   Employment    Opportunity

Commission (EEOC).10       The charge was dual-filed with the Pennsylvania

Human Relations Commission (PHRC).

PPL’s Discipline of Renna and Renna’s Cessation of Employment

      On March 10, 2015, according to an email Pizzuto sent to himself,

Renna called him and was upset because he had learned Von Oehsen

complained to the Union that Renna was harassing him.11 Opposition Brief

at Unnumbered Exhibit (3/10/2015 Email).          Renna told Pizzuto “[he] had

enough of this shit,” “HR is doing nothing about it,” his “blood pressure is

high,” and he’s “going to beat the shit out of [Von Oehsen].”         3/10/2015

Email. Further, Renna came to Pizzuto’s office in person to tell him that he

has been talking to his lawyer, he needed documentation of the times he has



10 Ultimately, on July 27, 2017, the EEOC notified Renna that based upon its
investigation, it was unable to conclude that the information established a
violation of the statutes the EEOC enforced. Accordingly, it issued Renna a
right-to-sue letter.

11 In a February 11, 2015 email, Von Oehsen complained to Pizzuto and
Grabowski that Renna put up wet floor signs to block his path purposely the
previous night. Opposition Brief at Unnumbered Exhibit (2/11/2015 Email).



                                     - 11 -
J-S77031-18

complained, he was “done with this shit,” he was “going to beat [Von

Oehsen], and [he doesn’t] care if [he gets] fired.” Id.

      During his deposition, Renna denied that he had told Pizzuto that he

was going to “beat [Von Oehsen] up.” Renna Deposition at 210. Instead,

Renna claimed that he was really upset that Von Oehsen was “trying to start

a fight” after they had not spoken in the last three or four months, and he

told Pizzuto he was “tired of this shit” and PPL had to do something before

he “snap[ped].” Id. at 210-16.

      On March 12, 2015, Pizzuto issued a notice to Renna that PPL was

disciplining him for his alleged comments threatening bodily harm to Von

Oehsen. MSJ at Exhibit 28 (Disciplinary Notice). The notice informed Renna

that PPL was placing him in the “Responsible Behavior Program at the

Decision Making Leave level.” Id. PPL required Renna to serve one day on

“Decision Making Leave” and to remain in the “Responsible Behavior

Program” for 24 months. Id. It informed him it considered his comments to

be a threat towards Von Oehsen in direct violation of PPL’s code of conduct,

and cautioned him that further violations could result in discipline up to and

including termination of employment. Id.

      Upon receiving notice of the discipline from Pizzuto, Renna raised his

voice, told Pizzuto his discipline was “bullshit,” and left PPL with the escort of

security guards.    Renna Deposition at 229-30.        Renna believed he was

treated unfairly as compared to the discipline issued to Varec, and he



                                     - 12 -
J-S77031-18

“snapped” and “had to go to the doctor because [his] blood pressure was

ready to give [him] a heart attack.” Id. at 222-23. He also believed that

PPL was retaliating against him for filing an EEOC complaint. Id. at 224-25.

      Renna never returned to work after March 12, 2015 and went on a six-

month short-term disability leave.12      Id. at 247.   He filed an unsuccessful

grievance pursuant to the CBA regarding the discipline.         Id. at 230-32.

Sometime after Renna left his employment at PPL, PPL terminated the

employment of Von Oehsen for unrelated reasons.

Renna’s PHRA Complaint

      On April 29, 2016, Renna filed a two-count complaint against PPL in

the Court of Common Pleas of Northhampton County, alleging a hostile

environment based upon age,13 and retaliation based upon protected

activity, all in violation of the PHRA.     PPL filed an answer, and the case

proceeded to discovery.

      When asked during his deposition if Varec or Von Oehsen ever made

comments to him about his age, Renna responded, “[i]t was – it kinda was

and wasn’t. Oh you’re just too old, or something like that.” Id. at 60. The

comment occurred when Renna did not understand what the commenter was



12Renna’s claim for long-term disability was denied, as was his claim for
workers’ compensation. Id. at 247-68. He appealed the denial of his
workers’ compensation claim but settled it while the appeal was pending. Id.

13The complaint also alleged a hostile environment based upon race, but
Renna later withdrew this claim.



                                    - 13 -
J-S77031-18

doing regarding a phone, and the commenter said, “[o]h, you’re just too

old.” Id. at 61. Renna does not “remember exactly who it was” who made

the comment; he “think[s]” it was Von Oehsen but “[i]t may have been

[Varec].” Id. Renna does not remember when the comment was made, but

he thinks he was still on probation. Id. When asked if he ever reported the

comment to anyone in management at PPL, he responded, “I don’t know. I

don’t think I did.”   Id.   Renna wanted to keep a “low profile” during his

probation and not lose his job. Id. Later, Renna specified that he did not

think he reported the comment during his probationary period, but he “may

have” reported it later. Id. at 62. He admitted he does not recall one way

or another. Id.

        Renna does recall reporting a comment made by Varec and Von

Oehsen about Rice’s age. Renna told O’Rourke that Varec and Von Oehsen

said regarding Rice that “the guy is old. He should retire.” Id. at 75. They

also said Rice was holding them up from advancing. Id. at 77. Renna also

recalled that Varec and Von Oehsen asked Renna why Renna was working

because he was “almost at retirement age” and it was “time that [he] retire

too.”    Id. at 76.   Renna was less sure about whether he reported the

comment about himself to O’Rourke, stating “I did say one thing to

[O’Rourke] at least about [Rice]. Maybe it might not have been about me.

It probably was.” Id. at 75. Renna does not remember when he talked to




                                    - 14 -
J-S77031-18

O’Rourke, but estimated that it was right before Varec left employment. Id.

at 76.

         Renna stated that he never discussed the comment with anyone in

PPL’s HR department. Id. at 77. However, Renna believes PPL was aware

that he was being subject to age harassment because of his attorney’s letter

to PPL’s counsel.     Id. at 202.      He also thinks he “made it very clear to

[O’Rourke] many times that since [he is] older, [his] work ethics are

different than these younger guys and they hold that against [him].” Id. at

99.

         Following the close of discovery, PPL moved for summary judgment on

both of Renna’s claims.          Renna filed a reply, and each party filed briefs

following oral argument.         On June 12, 2018, the trial court granted PPL’s

motion for summary judgment.

Issues on Appeal and Standard of Review

         This timely-filed appeal followed.14     Renna raises two issues15 on

appeal: whether the trial court erred in holding that PPL was entitled to



14   Renna and the trial court complied with Pa.R.A.P. 1925.

15 Renna also purports to raise a third issue: whether the trial court erred in
granting summary judgment to PPL on Renna’s disparate treatment claim.
Renna’s Brief at 4. A claim for disparate treatment is a discrimination claim
focused on adverse employment actions that is distinct from a discrimination
claim based upon a hostile environment. See, e.g., Ford-Greene v. NHS,
Inc., 106 F. Supp. 3d 590 (E.D. Pa. 2015). Although Renna occasionally
uses the term “disparate treatment” in his complaint and his brief, Renna’s
complaint does not plead a claim for disparate treatment. See Trial Court
(Footnote Continued Next Page)


                                         - 15 -
J-S77031-18

summary judgment on (1) Renna’s claim that he was subjected to a hostile

work environment based upon his age and (2) Renna’s claim that he was

retaliated against for engaging in protected activity. Renna’s Brief at 4.

      We consider Renna’s issues mindful of the following.16

      Our standard of review on an appeal from the grant of a motion
      for summary judgment is well-settled. A reviewing court may
      disturb the order of the trial court only where it is established
      that the court committed an error of law or abused its discretion.
      As with all questions of law, our review is plenary.

Krauss v. Trane U.S. Inc., 104 A.3d 556, 562-63 (Pa. Super. 2014)

(citations omitted).

      We view the record in the light most favorable to the non-
      moving party, and all doubts as to the existence of a genuine
      issue of material fact must be resolved against the moving party.
      Only where there is no genuine issue as to any material fact and
(Footnote Continued)   _______________________

Opinion, 6/12/2018, at 31 (finding the same). Furthermore, Renna makes
no attempt to argue or analyze the legal standards for a disparate treatment
claim in his brief. To the extent Renna is attempting to argue in his brief
that PPL disciplined Renna more harshly than Varec based upon Renna’s
age, see Renna’s Brief at 28-30, and that treatment constituted disparate
treatment based upon his age, such a claim is waived for failure to develop
it. See McEwing v. Lititz Mut. Ins. Co., 77 A.3d 639, 647 (Pa. Super.
2013) (“Where an appellate brief fails to provide any discussion of a claim
with citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”).

16 The PHRA’s age discrimination and retaliation protections are substantially
similar to those in the federal Age Discrimination in Employment Act (ADEA).
Fogleman v. Mercy Hosp., Inc., 283 F.3d 561, 567 (3d Cir. 2002); Fasold
v. Justice, 409 F.3d 178, 183 (3d Cir. 2005). In general, we analyze PHRA
claims by using the same standards as analogous federal statutes. Ferraro
v. Temple Univ., 185 A.3d 396, 402 n.3 (Pa. Super. 2018). Further, we
may look to federal court decisions to inform our interpretations of the
PHRA, although such decisions are not binding on our Court. Kroptavich v.
Pa Power & Light Co., 795 A.2d 1048, 1055 (Pa. Super. 2002).



                                                 - 16 -
J-S77031-18


     it is clear that the moving party is entitled to a judgment as a
     matter of law will summary judgment be entered.

     Motions for summary judgment necessarily and directly implicate
     the plaintiff’s proof of the elements of [its] cause of action.
     Summary judgment is proper if, after the completion of
     discovery relevant to the motion, including the production of
     expert reports, an adverse party who will bear the burden of
     proof at trial has failed to produce evidence of facts essential to
     the cause of action or defense which in a jury trial would require
     the issues to be submitted to a jury. Thus, a record that
     supports summary judgment will either (1) show the material
     facts are undisputed or (2) contain insufficient evidence of facts
     to make out a prima facie cause of action or defense and,
     therefore, there is no issue to be submitted to the jury.

H & R Block E. Tax Servs., Inc. v. Zarilla, 69 A.3d 246, 248–49 (Pa.

Super. 2013) (citations omitted); see also Pa.R.Civ.P. 1035.2.

Renna’s Hostile Work Environment Claim Based Upon Age

     Regarding Renna’s hostile environment claim, the PHRA provides that

     [i]t shall be an unlawful discriminatory practice, unless based
     upon a bona fide occupational qualification ...

           (a) For any employer because of the ... age ... of any
           individual ... to otherwise discriminate against such
           individual ... with respect to compensation, hire,
           tenure,    terms,    conditions   or    privileges  of
           employment ..., if the individual ... is the best able
           and most competent to perform the services
           required.

43 P.S. § 955(a). “The term ‘age’ includes any person forty years of age or

older….” 43 P.S. § 954(h).    One form of discrimination is a hostile work

environment, which is a cognizable claim under the PHRA.       Dreshman v.

Henry Clay Villa, 733 F. Supp. 2d 597, 611 (W.D. Pa. 2010).




                                   - 17 -
J-S77031-18

      To prevail on a hostile work environment claim under the PHRA, a

plaintiff must show: (1) he suffered intentional discrimination because of his

age; (2) the harassment was severe or pervasive; (3) the discrimination

detrimentally    affected    the    plaintiff;   (4)   the   discrimination   would

detrimentally affect a reasonable person in that position; and (5) the

existence of respondeat superior liability. Hoy v. Angelone, 691 A.2d 476,

480 (Pa. Super. 1997).

      In the instant case, the trial court ruled in Renna’s favor by

determining that there was a dispute of material fact regarding the first four

prongs. Trial Court Opinion, 6/12/2018, at 14-17. It is the last prong that

is at issue in this appeal.      “The basis of an employer’s liability for hostile

environment [age] harassment depends on whether the harasser is the

victim’s supervisor or merely a coworker.” Huston v. Procter & Gamble

Paper Products Corp., 568 F.3d 100, 104 (3d Cir. 2009). In the present

case, Renna does not contend that the employees who performed the

alleged harassing incidents were supervisors; all were merely co-worker

facilities management workers.17



17   Renna also contends that Aponte, who was not an employee of PPL,
harassed him. We hold that Renna has waived any claims with respect to
Aponte. Although Renna mentions Aponte a few times in passing in his
brief, he fails to develop any claims with respect to Aponte. For example, he
fails to point to any evidence in the record supporting a claim that any
complaints about Aponte put PPL on notice that Aponte was harassing Renna
because of his age. He also fails to discuss the standards for holding an
employer liable for the conduct of non-employees. Thus, Renna’s claim with
(Footnote Continued Next Page)


                                        - 18 -
J-S77031-18

      As the United States Court of Appeals for the Third Circuit has

explained,

      [w]hen the hostile work environment is created by a victim’s
      non-supervisory coworkers, the employer is not automatically
      liable. Rather, employer liability for co-worker harassment exists
      only if the employer failed to provide a reasonable avenue for
      complaint or, alternatively, if the employer knew or should have
      known of the harassment and failed to take prompt and
      appropriate remedial action. That is, an employer may be
      directly liable for non-supervisory co-worker [age] harassment
      only if the employer was negligent in failing to discover the co-
      worker harassment or in responding to a report of such
      harassment.

Huston, 568 F.3d at 104.

      Here, Renna does not argue that PPL failed to provide a reasonable

avenue for complaint. Instead, he contends that PPL knew or should have

known of harassment through his complaints to his supervisors, O’Rourke

and Pizzuto, and to Scouras and Greenwald in HR.18 Renna’s Brief at 30-36.

Further, he complains that PPL failed to take prompt and appropriate

remedial action. Id.

      Accordingly, for PPL to be liable under the theory pursued by Renna,

he needed to establish two things: first, that he had “provided management

level[-]personnel with enough information to raise a probability of [age]
(Footnote Continued)   _______________________

respect to Aponte is waived. See Pa.R.A.P. 2119(a); see also McEwing,
77 A.3d at 647.

18 “An employer may also have constructive notice of harassment if the
harassment is so pervasive and open that a reasonable employer would have
had to be aware of it[.]” Huston, 568 F.3d at 105 (internal citations and
quotation marks omitted). However, Renna does not argue this theory.



                                                 - 19 -
J-S77031-18

harassment in the mind of a reasonable employer.”     Huston, 568 F.3d at

105. Second, he must show that the action was not reasonably calculated to

prevent further harassment.    See Knabe v. Boury Corp., 114 F.3d 407,

412 (3d Cir. 1997) (“The law does not require that investigations into [age]

harassment complaints be perfect.       Rather, to determine whether the

remedial action was adequate, we must consider whether the action was

reasonably calculated to prevent further harassment.”).       If the remedy

chosen by the employer is “adequate,” an employee “cannot dictate that the

employer select a certain remedial action.”     Id. at 414.    Furthermore,

punitive action against a harassing employee “is not necessary to insulate

the employer from liability.” Id. at 414.

      In the instant case, the trial court determined that Renna failed to

establish that PPL knew or should have known about any age-based

harassment. Trial Court Opinion, 6/12/2018, at 18. According to the trial

court, the record evidence shows that Renna never complained to his

supervisors or PPL’s HR team that he was being harassed because of age,

and the complaints that he did make did not raise a probability of age-based

harassment. Id. at 19. The trial court rejected Renna’s argument that his

own subjective correlation between work ethic and age was enough to put

PPL on constructive notice that Renna was being harassed because of his

age. Id. at 19-20.




                                    - 20 -
J-S77031-18

       Renna argues that because there was a significant age disparity

between Renna and his alleged harassers, and because Renna continually

complained of ongoing conduct that was “despicable,” PPL had enough

information to place it on constructive notice that age harassment was

occurring.     Renna’s Brief at 17, 20, 25.     He also emphasizes Renna’s

testimony that he complained to O’Rourke regarding an alleged age-based

comment.      Id. at 10.   PPL, on the other hand, argues that the conduct

Renna complained about was facially neutral and “garden-variety immature

behavior” insufficient to reflect an “age-based animus.” PPL’s Brief at 16.

       The issue of whether PPL had constructive notice of Renna’s age

harassment is a close call.    Anti-discrimination statutes do not prohibit all

verbal or physical harassment in the workplace, only harassment that

constitutes discrimination because of specified protected classifications.

See Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80

(1998).      Further, Renna’s complaints often attributed a non-age related

motive to the alleged harassers’ conduct, namely resentment that Renna

worked hard, which in turn garnered Renna preferential assignments,

exposed the other employees’ lackluster work, and stood in the way of other

employees’ advancement.       Renna also was non-specific and hedged on

whether he ever expressly referred to his age when making his complaints,

and none of PPL’s documentation of his complaints reflects a reference to

age.



                                     - 21 -
J-S77031-18

      Conversely, there is no dispute that there is a large age disparity

between Renna and the alleged harassers and Renna continually complained

using terms such as harassment and hostile work environment. While the

trial court is correct that Renna’s correlation between his work ethic and age

was subjective, Renna claims that he relayed his subjective correlation to

O’Rourke when complaining about the harassment.            See Deposition of

Renna at 99-101.     In this Commonwealth, “summary judgment may be

entered only in those cases which are clear and free from doubt.”

Schweitzer v. Rockwell Int'l., 586 A.2d 383, 386 (Pa. Super. 1990).

While Renna may not ultimately prevail at trial, at this stage, when viewing

the record in the light most favorable to Renna as the non-moving party,

there is still a dispute of material fact as to whether PPL was on notice of

any alleged age-based harassment of Renna by his co-workers. Therefore,

we hold the trial court erred in determining otherwise.

      Next, the trial court held that to the extent that PPL knew about

harassment generally, Renna produced no evidence to suggest that PPL

failed to take prompt and remedial action to address the harassment.

      Rather, the record indicates that [Renna’s] supervisors
      consistently addressed his complaints and initiated multiple [HR]
      investigations in response. In addition, [PPL] formally disciplined
      Varec when necessary, reassigned Varec and Van Oehsen to a
      different floor to separate them from [Renna], and ensured that
      [Renna] was not assigned to Aponte’s area after their argument
      involving the “wet floor” sign.




                                    - 22 -
J-S77031-18

Trial Court Opinion, 6/12/2018, at 20. The trial court concluded that these

actions demonstrated that PPL took steps reasonably calculated to stop the

harassment, and Renna failed to introduce any evidence to the contrary,

warranting summary judgment in PPL’s favor on Renna’s hostile work

environment claim. Id. at 20-21.

         Renna complains that PPL did not act promptly to resolve the

problems, and PPL’s actions were not reasonably calculated to address the

harassment. Renna’s Brief at 32-36. Renna argues that even though PPL

warned Varec and Von Oehsen to stay on their assigned floors in response to

Renna’s complaints, the fact that incidents continued to occur demonstrates

that PPL “did nothing to enforce any resolution to the ongoing problem.” Id.

at 32.

         A close look at the record, however, reveals that PPL did take prompt

action in a manner reasonably calculated to stop any alleged harassment

each time Renna raised concerns.         Renna’s November 2013 complaint

accused Varec of misbehavior, but no one saw who engaged in the behavior.

Thus, it was reasonable for PPL to investigate the complaint more

thoroughly. PPL reached out to the Union to alert them about the problem

and set up a meeting to discuss workplace relations, albeit inadvertently

provoking another response from the alleged harasser.           However, PPL

instructed employees to stay on their respective floors and offered Renna

the opportunity to transfer to four locations in his Union progression line.



                                     - 23 -
J-S77031-18

Once PPL learned about Varec’s comments during its investigation, it issued

Varec a written warning pursuant to PPL’s Responsible Behavior Program.

Renna does not point to any actions by Varec after PPL issued the written

warning.    Furthermore, Varec resigned thereafter, obviously ending any

harassment by him.

     The record does not reveal any reports of harassment by Renna

regarding PPL employees between Varec’s discipline in March 2014 and

Renna’s complaint regarding Von Oehsen in January 2015.        After Renna

complained in January 2015, PPL once again was faced with a situation

where no one saw the culprit engage in the alleged acts.       It promptly

instituted an HR investigation, which resulted in PPL’s instructing Von

Oehsen to avoid Renna’s floor except to go to the cafeteria and PPL’s

advising Renna of how to complain if he faced further problems. Even if an

employer does not reprimand an employee, a remedial action may still be

“adequate as a matter of law [if] it was reasonably calculated to prevent

further harassment.” Knabe, 114 F.3d at 413 (holding that an employer’s

response was adequate to prevent liability where as a result of two

meetings, the alleged harasser “was made aware of his responsibilities, and

Knabe was made aware of her rights in case of future improper conduct”).

Renna even acknowledged that after PPL spoke to Von Oehsen, several

months passed without any run-ins between them. Deposition of Renna at

210-16.    Under the facts in this record, we hold that PPL’s actions were



                                   - 24 -
J-S77031-18

adequate as a matter of law because they were reasonably calculated to

prevent further harassment.      Accordingly, the trial court did not err by

holding that Renna cannot establish the respondent superior prong of his

hostile work environment claim, and thereby granting summary judgment in

favor of PPL.

Renna’s Claim of Retaliation Based upon Protected Activity

      We turn now to Renna’s second issue regarding his claim of retaliation.

The PHRA forbids an employer from “discriminat[ing] in any manner against

any individual because such individual has opposed any practice forbidden

by this act, or because such individual has made a charge, testified or

assisted, in any manner, in any investigation, proceeding or hearing under

this act.” 43 P.S. § 955(d).

      A prima facie case of retaliation [under the PHRA] requires a
      complainant to show that: (i) []he was engaged in a protected
      activity; (ii) [his] employer was aware of the protected activity;
      (iii) subsequent to participation in the protected activity,
      complainant was subjected to an adverse employment action;
      and (iv) there is a causal connection between participation in the
      protected activity and the adverse employment action.

Ferraro, 185 A.3d at 405.

      To analyze Renna’s claim, we must first determine whether Renna

engaged in protected activity.   “For purposes of the first prong of a prima

facie case of retaliation, protected opposition activity includes not only an

employee’s filing of formal charges of discrimination against an employer but

also informal protests of discriminatory employment practices, including



                                    - 25 -
J-S77031-18

making complaints to management.” Daniels v. Sch. Dist. of Phila., 776

F.3d 181, 193–94 (3d Cir. 2015) (citation and quotation marks omitted). It

is axiomatic that the protected activity must relate to employment

discrimination forbidden by the statute.     See Connelly v. Lane Const.

Corp., 809 F.3d 780, 792 n.10 (3d Cir. 2016).       A plaintiff in a retaliation

case “need not prove the merits of the underlying discrimination complaint,”

but he must have acted in good faith with an objectively reasonable belief

that the activity he opposed constituted unlawful discrimination under the

PHRA. Daniels, 776 F.3d at 193–94 (citation and quotation marks omitted).

      On appeal, Renna argues the letters sent by his attorney to PPL’s

counsel constitute protected activity, as well as the filing of the EEOC charge

on February 15, 2015.      Renna’s Brief at 37-38.     On October 28, 2014,

Renna’s counsel sent a letter to a lawyer he believed represented PPL. On

November 5, 2014, he sent a letter with the same wording to PPL’s in-house

counsel. The letters did not mention anything about Renna’s belief that he

was being harassed because of his age. MSJ at Exhibit 32 (10/28/2014 &

11/5/2014 Letters).   The letter stated that Varec had threatened Renna’s

life, and Aponte, who was friends with Varec, was continuing to harass

Renna while he was at work. PPL’s in-house counsel responded to the initial

letter on November 4, 2014, and informed Renna’s counsel that Varec had

resigned from the company seven months prior and Aponte was no longer




                                    - 26 -
J-S77031-18

assigned to Renna’s location.      Opposition Brief at Unnumbered Exhibit

(11/4/2014 Letter).

      While a letter by counsel may constitute protected activity in some

circumstances, in this matter, the letters complained about treatment of

Renna in general and do not mention or implicate age harassment.          See

10/28/2014, 11/5/2014 Letters; Barber v. CSX Distribution Servs., 68

F.3d 694, 702 (3d Cir. 1995) (“A general complaint of unfair treatment does

not translate into a charge of illegal age discrimination.”).   Therefore, the

letters do not constitute protected activity.19 The filing of his EEOC charge

on February 15, 2015, on the other hand, is “undisputedly a protected

activity.” Trial Court Opinion, 6/12/2018, at 26 (citing Collins v. Kimberly-

Clark Pa., LLC, 247 F. Supp. 3d 571, 598 (E.D. Pa. 2017)).

      Thus, we move on to the second prong of the prima facie case, which

is whether PPL was aware that Renna filed an EEOC charge. Greenwald does

not recall when she learned about the EEOC charge except that it was after

she met with Renna in January 2015.          MSJ at Exhibit 25 (N.T., 11/25/17

19 The trial court held that Renna’s internal complaints to his supervisors did
not constitute protected activity since the court had already determined that
Renna did not complain of age discrimination.            Trial Court Opinion,
6/12/2018, at 26. Although we concluded supra that there is a dispute of
material fact as to whether Renna complained about age discrimination, this
holding does not affect Renna’s retaliation claim because Renna does not
argue in his brief that any of his complaints to management or HR
constituted protected activity. Therefore, we shall focus solely on the filing
of his EEOC charge. See Commonwealth v. Knox, 50 A.3d 732, 748 (Pa.
Super. 2012) (noting this Court is not obliged or equipped to develop an
argument for a party).



                                    - 27 -
J-S77031-18

(Greenwald Deposition), at 19-20). In an affidavit, Pizzuto swore that he did

not know of the EEOC charge until sometime after March 12, 2015, when he

disciplined Renna as discussed infra.    MSJ at Exhibit 30 (Pizzuto Affidavit,

1/2/2018, at ¶ 5). However, the record contains a February 25, 2015 email

from Renna to Pizzuto informing him of the EEOC charge, and Pizzuto

forwarded the email to Greenwald and someone named Janel Melnick a

minute    after   receiving it.   Opposition Brief   at Unnumbered      Exhibit

(2/25/2015 Email Chain) (stating Renna’s belief that he had been “a victim

of harassment for two years,” he would have resigned already if it was not

for his financial and family obligations, his “blood pressure [was] through the

roof,” he had retained an attorney and filed a charge with the EEOC, and

Pizzuto should direct all communications to his attorney). Thus, there is a

dispute of material fact regarding the second prong.

      Next, we must determine whether PPL subjected Renna to an adverse

employment action subsequent to Renna’s filing of an EEOC charge.           To

establish an adverse employment action, Renna points to PPL’s refusal to

transfer Renna and the March 11, 2016 decision-making leave.20         Renna’s



20 Renna also argues that he was subjected to an adverse employment
action because PPL failed to correct the hostile work environment in
retaliation for Renna’s filing of the EEOC charge. However, Renna does not
discuss the legal standards applicable to such a claim, and offers no analysis
of the specific treatment he was subjected to between the filing of the EEOC
charge and PPL’s discipline of him, whether PPL management knew or should
have known about any co-worker harassment during that timeframe, and
whether PPL management failed to take prompt and adequate remedial
(Footnote Continued Next Page)


                                     - 28 -
J-S77031-18

Brief at 36-38. Even if the denial of the transfer request could constitute an

adverse employment action by PPL as opposed to a restriction imposed by

the Union, the denial of the request occurred prior to Renna’s filing of the

EEOC charge.      Thus, the only relevant adverse action in this case is the

placement of Renna upon decision-making leave. See Trial Court Opinion,

6/12/2018, at 26 (determining that Renna’s one-day suspension and

twenty-four month probation period likely qualifies as a materially adverse

employment action pursuant to Burlington N. & Santa Fe. Ry. Co. v.

White, 548 U.S. 53, 73 (2006)).

      The final portion of the analysis is whether there is a causal connection

between placement of Renna on decision-making leave and Renna’s filing of

the EEOC charge.

      To establish the requisite causal connection a plaintiff usually
      must prove either (1) an unusually suggestive temporal
      proximity between the protected activity and the allegedly
      retaliatory action, or (2) a pattern of antagonism coupled with
      timing to establish a causal link. In the absence of that proof the
      plaintiff must show that from the evidence gleaned from the
      record as a whole the trier of the fact should infer causation.

Ferraro, 185 A.3d at 405 (citation omitted).

      The trial court determined that because PPL placed Renna on decision-

making leave more than a month after filing the EEOC charge, the timing

alone is not unusually suggestive of a causal connection.          Trial Court
(Footnote Continued)   _______________________

action during that timeframe. See Moore v. City of Phila., 461 F.3d 331,
350 (3d Cir. 2006). Therefore, he has waived this argument by failure to
develop it in his brief. See McEwing, 77 A.3d at 647.



                                                 - 29 -
J-S77031-18

Opinion, 6/12/2018, at 28 (citing Rosati v. Colello, 94 F. Supp. 3d 704,

717 (E.D. Pa. 2015) for the proposition that to be unusually suggestive, the

adverse action must generally occur within days of the protected conduct,

not months); see also Ferraro, 185 A.3d at 405 (holding employee did not

establish causal link between internal age discrimination complaint in 2010

and firing in 2012, and there was no evidence from the record as a whole

from which the fact-finder should have inferred causation); Williams v.

Phila. Hous. Auth. Police Dep’t, 380 F.3d 751, 760 (3d Cir. 2004) (noting

between two and ten days is unusually suggestive, but two months is not).

      Renna argues the trial court should have considered the timeframe

between Renna’s notice to Pizzuto that he filed an EEOC charge and the

discipline, which spanned only 15 days.21 Renna’s Brief at 43. Whether this

timing alone is unusually suggestive or not, we hold that the short time span

combined with Pizzuto’s denial that he had knowledge of the EEOC charge

before he disciplined Renna, which is at odds with the email he forwarded to

HR in the record, see 2/25/2015 Email Chain, is enough at the prima facie

stage to make out a claim for a causal link.

      Since Renna has put forth enough evidence at this stage to create a

dispute of material fact regarding his prima facie case,

      the burden of production of evidence shifts to the employer to
      present a legitimate, non-retaliatory reason for having taken the

21Renna incorrectly calculates the timing between February 25, 2015 and
March 12, 2015, as 13 days.



                                    - 30 -
J-S77031-18


     adverse action. If the employer advances such a reason, the
     burden shifts back to the plaintiff to demonstrate that the
     employer’s proffered explanation was false, and that retaliation
     was the real reason for the adverse employment action.
     Although the burden of production of evidence shifts back and
     forth, the plaintiff has the ultimate burden of persuasion at all
     times.

Daniels, 776 F.3d at 193.

     The trial court held that PPL advanced a legitimate, non-retaliatory

reason for having taken the adverse action: its claim that it placed Renna on

decision-making leave because he made potentially threatening comments

about Von Oehsen to Pizzuto.       Trial Court Opinion, 6/12/2018, at 28.

Although Renna denies that he said he was going to beat up Von Oehsen, he

did admit that he told Pizzuto that PPL had to do something before he

snapped. Renna Deposition at 210-16. At this juncture, PPL merely has the

burden of production, not persuasion, which does not involve a credibility

assessment.    See Kroptavich, 795 A.2d at 1055.         Thus, because PPL

articulated a legitimate business explanation, it successfully rebutted the

presumption of discriminatory intent created by Renna’s prima facie case.

See id.

     Accordingly, the burden of persuasion shifts back to Renna “to

demonstrate weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions from which a reasonable juror could conclude that [PPL’s]

explanation is unworthy of credence, and hence infer that the employer did

not act for the asserted non-retaliatory reasons.” Carvalho-Grevious v.



                                   - 31 -
J-S77031-18

Delaware State Univ., 851 F.3d 249, 262 (3d Cir. 2017) (citation and

quotation marks omitted).

      The trial court determined that Renna produced no evidence that PPL’s

reason for his discipline was a post hoc fabrication to conceal its retaliatory

animus or any direct evidence of retaliatory evidence. Trial Court Opinion,

6/12/2018, at 30-31. Renna, on the other hand, argues PPL’s reason is a

pretext because Renna denies telling Pizzuto that he was going to “beat [Von

Oehsen] up.” Renna Deposition at 210. He further questions the disparity

between 24 months of probation he received versus the 12 months of

probation Varec received when threatening Renna.22 Renna also emphasizes

the inconsistencies in the record regarding Pizzuto’s knowledge of his EEOC

charge.

      Nevertheless, the record is clear that on its face, there was a disparity

in discipline despite both employees’ allegedly threatening harm to another

employee.     This, combined with the disparity in the record as to when

22  Renna heavily relies upon his contention that a PPL officer, Timothy
Newman, was concerned about the disparity in discipline between Renna and
Varec.      See, e.g., Renna’s Brief at 40 (citing Opposition Brief at
Unnumbered Exhibit (6/12/2015 3rd Step Grievance Meeting Notes)).
However, even when viewing the facts in the light most favorable to Renna
as the non-movant, the 6/12/2015 3rd Step Grievance Meeting Notes Renna
cites do not support his claim that an officer of PPL questioned the disparity
in discipline between Renna and Varec. That document, parts of which are
illegible, does not establish Newman’s relationship to PPL or the person who
made the statement; considering that Union representatives were at the
meeting, without further discovery the document is ambiguous at best as to
who made the alleged statement.         See 6/12/2015 3rd Step Grievance
Meeting Notes.



                                    - 32 -
J-S77031-18

Pizzuto became aware that Renna filed an EEOC charge, is enough at this

stage for us to determine that a reasonable juror could conclude that PPL’s

explanation is unworthy of credence, and thus infer PPL did not act for the

asserted non-retaliatory reason. See Carvalho-Grevious, 851 F.3d at 262.

Our Supreme Court has emphasized “that it is not [a] court’s function upon

summary judgment to decide issues of fact, but only to decide whether there

is an issue of fact to be tried.” Fine v. Checcio, 870 A.2d 850, 862 (Pa.

2005) (citing Pa.R.C.P. 1035.2(1)).          Further, the focus on summary

judgment is not on weight and credibility; instead, it is “whether the

proffered evidence, if credited by a jury, would be sufficient to prevail at

trial.” Weaver v. Lancaster Newspapers, Inc., 926 A.2d 899, 906 (Pa.

2007) (emphasis in original). Accordingly, the trial court erred in granting

summary judgment to PPL on Renna’s retaliation claim.

Conclusion

     Because PPL’s response to Renna’s complaints were adequate as a

matter of law, the trial court did not err by holding that Renna cannot

establish the respondent superior prong of his hostile work environment

claim.   But because there is enough evidence in the record, which, if

believed, would permit a reasonable juror to conclude that PPL retaliated

against Renna for filing an EEOC charge, the trial court erred by granting

summary judgment in favor of PPL.




                                    - 33 -
J-S77031-18

     Order granting PPL’s motion for summary judgment affirmed in part

and reversed in part. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/19




                                  - 34 -